INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT AND AMENDMENT NO. 1 dated as of
April 1, 2005 (this “Assumption Agreement and Amendment”), related to the CREDIT
AGREEMENT dated as of August 2, 2004 (the “Credit Agreement”), among ALION
SCIENCE AND TECHNOLOGY CORPORATION (the “Borrower”), the Subsidiary Guarantors
listed on the signature pages hereto (solely with respect to Sections 6, 8, 10
and 11 hereof), the lenders from time to time party to the Credit Agreement (the
“Lenders”) and CREDIT SUISSE FIRST BOSTON (“CSFB”), as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent for the
Lenders.

A. The Borrower has requested that the persons set forth on Schedule I hereto
(the “Incremental Term Lenders”) make Incremental Term Loans to the Borrower
pursuant to the Credit Agreement.

B. The Incremental Term Lenders are willing to make Incremental Term Loans to
the Borrower on the Amendment Effective Date (as defined below), on the terms
and subject to the conditions set forth herein and in the Credit Agreement.

C. Additionally, the Borrower has requested certain amendments to the Credit
Agreement as set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Assumption Agreement and Amendment. This
Assumption Agreement and Amendment shall be a “Loan Document and, to the extent
it relates to the making of Incremental Term Loans, an “Incremental Term Loan
Assumption Agreement” for all purposes of the Credit Agreement and the other
Loan Documents.

SECTION 2. Incremental Term Loans. (a) Each Incremental Term Lender hereby
agrees to make an Incremental Term Loan to the Borrower on the Amendment
Effective Date in a principal amount equal to the Incremental Term Loan amount
set forth next to such Incremental Term Lender’s name on Schedule I attached
hereto. All such Incremental Term Loans shall constitute “Term Loans” for all
purposes of the Credit Agreement and the other Loan Documents.

(b) The proceeds of the Incremental Term Loans are to be used by the Borrower
solely (i) to finance one or more Permitted Acquisitions, (ii) to effect the
payment and satisfaction of the Mezzanine Warrant Put Right, if exercised,
(iii) to repay outstanding Revolving Loans, (iv) subject to Section 2.25 of the
Credit Agreement (as amended hereby), to repay outstanding Term Loans and
Incremental Term Loans, (v) to pay related fees and expenses and (vi) for other
general corporate purposes of the Borrower and the Subsidiaries.

SECTION 3. Conditions Precedent to Incremental Term Loans. The obligation of the
Incremental Term Lenders to make Incremental Term Loans hereunder shall be
subject to the satisfaction of the following conditions precedent:

(a) On the Amendment Effective Date, each of the conditions set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated as of the Amendment Effective Date and executed by a Financial
Officer of the Borrower.

(b) The Administrative Agent shall have received (with sufficient copies for
each Incremental Term Lender) such legal opinions, board resolutions and other
closing certificates and documentation as shall be reasonably required by the
Incremental Term Lenders, in each case consistent with those delivered on the
Closing Date under Section 4.02 of the Credit Agreement.

(c) The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and executed by a Financial Officer of the Borrower,
confirming that the Borrower will be in Pro Forma Compliance after giving effect
to the making of the Incremental Term Loans and the application of the proceeds
therefrom.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder or under any other Loan
Document.

SECTION 4. Amendments to Credit Agreement. Effective as of the Amendment
Effective Date:

(a) The definition of the term “Applicable Percentage” set forth in Section 1.01
of the Credit Agreement is hereby amended as follows:



  (i)   by deleting “2.75%” at the end of clause (a) therein and substituting
therefor “2.25%”; and  



  (ii)   by deleting “1.75%” at the end of clause (b) therein and substituting
therefor “1.25%”.  

(b) The definition of the term “Incremental Term Loan Amount” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Incremental Term Loan Amount” shall mean, at any time after the Amendment
Effective Date, the excess, if any, of (a) $150,000,000 over (b) the aggregate
amount of all Incremental Term Commitments established after the Amendment
Effective Date but prior to such time pursuant to Section 2.24.”

(c) The definition of the term “Permitted Investments” set forth in Section 1.01
of the Credit Agreement is hereby amended by:

(i) deleting the word “and” at the end of clause (e) thereof;

(ii) redesignating clause (f) thereof as clause (g); and

(iii) adding a new clause (f) thereof as follows:

“(f) investments in so-called “auction rate” securities rated AAA or higher by
S&P or Aaa or higher by Moody’s and which have a reset date not more than 90
days from the date of acquisition thereof; and”

(d) Section 1.01 of the Credit Agreement is hereby further amended by adding the
following defined term in appropriate alphabetical order:



  (i)   ““Amendment Effective Date” shall have the meaning set forth in
Amendment No. 1.”



  (ii)   ““Amendment No. 1” shall mean the Incremental Term Loan Assumption
Agreement and Amendment No. 1 to this Agreement dated as of April 1, 2005.”



  (iii)   ““JJMA Stock Purchase Agreement” shall mean that certain Stock
Purchase Agreement dated as of April 1, 2005, among the Borrower, John J.
McMullen Associates, Inc. (“JJMA”), a New York corporation, M & I Marshall &
Ilsley Trust Company, as trustee of the John J. McMullen Associates, Inc.
Employee Stock Ownership Trust, and certain holders of JJMA stock options and/or
stock appreciation rights, pursuant to which the Borrower acquired all of the
issued and outstanding capital stock of JJMA.”

(e) To give effect to the making of the Incremental Term Loans on the Amendment
Effective Date and the treatment thereof as “Term Loans” for all purposes of the
Credit Agreement, Section 2.11(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(a) The Borrower shall pay to the Administrative Agent, for the accounts of the
Term Lenders, on the dates set forth below, or if any such date is not a
Business Day, on the immediately preceding Business Day (each such date being
called a “Repayment Date”), a principal amount of the Term Loans (as adjusted
from time to time pursuant to Sections 2.12, 2.13(f) and 2.24(d)) equal to the
amount set forth below for such date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment:

          Repayment Date   Amount
June 30, 2005
  $ 360,000  
 
       
September 30, 2005
  $ 360,000  
 
       
December 31, 2005
  $ 360,000  
 
       
March 31, 2006
  $ 360,000  
 
       
June 30, 2006
  $ 360,000  
 
       
September 30, 2006
  $ 360,000  
 
       
December 31, 2006
  $ 360,000  
 
       
March 31, 2007
  $ 360,000  
 
       
June 30, 2007
  $ 360,000  
 
       
September 30, 2007
  $ 360,000  
 
       
December 31, 2007
  $ 360,000  
 
       
March 31, 2008
  $ 360,000  
 
       
June 30, 2008
  $ 360,000  
 
       
September 30, 2008
  $ 360,000  
 
       
December 31, 2008
  $ 34,650,000  
 
       
March 31, 2009
  $ 34,650,000  
 
       
June 30, 2009
  $ 34,650,000  
 
       
Term Loan Maturity Date
  $ 34,650,000  
 
       

(f) Article II is hereby amended by adding a new Section 2.25 at the end thereof
as follows:

“SECTION 2.25. Term Loan Repricing Protection. In the event that, prior to the
first anniversary of the Amendment Effective Date, any Term Lender receives a
Repricing Prepayment (as defined below), then, at the time thereof, the Borrower
shall pay to such Term Lender a prepayment premium equal to 1.0% of the amount
of such Repricing Prepayment. As used herein, with respect to any Term Lender, a
“Repricing Prepayment” is the amount of principal of the Term Loans of such Term
Lender that is either (a) prepaid by the Borrower pursuant to Section 2.12
substantially concurrently with the incurrence by the Borrower of new term loans
(whether pursuant to Incremental Term Commitments or otherwise) that have
interest rate margins lower than the Applicable Percentages then in effect for
the Term Loans so prepaid or (b) received by such Term Lender as a result of the
mandatory assignment of such Term Loans under the circumstances described in
Section 2.21(a)(iv) following the failure of such Term Lender to consent to an
amendment of this Agreement (other than Amendment No. 1) that would have the
effect of reducing the Applicable Percentage with respect to such Term Loans.”

(g) Section 6.01(j) is hereby amended by inserting the following parenthetical
after the phrase “Term Loan Maturity Date” at the end of clause (i) of the
proviso therein:

“(other than Indebtedness in the form of deferred purchase price and SAR
termination payments incurred pursuant to the JJMA Stock Purchase Agreement in
effect on the Amendment Effective Date)”

(h) Section 6.01(n) is hereby amended by deleting “$10,000,000” therein and
substituting “$15,000,000” therefor.

(i) Section 6.07 is hereby amended by deleting the word “and” prior to clause
(e) thereof and adding a new clause (f) at the end thereof as follows:

“, and (f) the Borrower may make deferred purchase price and SAR termination
payments to Affiliates pursuant to the terms of the JJMA Stock Purchase
Agreement in effect on the Amendment Effective Date”

(j) Section 6.13 is hereby amended by deleting the table set forth therein and
substituting therefor the following table:

      Period   Ratio Closing Date through March 31, 2005   3.85 to 1.00
April 1, 2005 through December 31, 2005
  3.75 to 1.00
 
   
 
   
January 1, 2006 through March 31, 2006
  3.50 to 1.00
 
   
 
   
April 1, 2006 through March 31, 2007
  3.25 to 1.00
 
   
 
   
April 1, 2007 through March 31, 2008
  2.75 to 1.00
 
   
 
   
Thereafter
  2.25 to 1.00
 
   

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Assumption Agreement and Amendment, the Borrower represents and
warrants to the Administrative Agent and each of the Lenders that, as of the
Amendment Effective Date:

(a) This Assumption Agreement and Amendment has been duly authorized, executed
and delivered by each Loan Party party hereto, and constitutes a legal, valid
and binding obligation of such Loan Party in accordance with its terms. The
Credit Agreement (as amended hereby) constitutes a legal, valid and binding
obligation of the Borrower in accordance with its terms.

(b) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

(c) No Default or Event of Default has occurred and is continuing.

SECTION 6. Effectiveness. This Assumption Agreement and Amendment shall become
effective as of the date (the “Amendment Effective Date”) that the
Administrative Agent shall have received counterparts of this Assumption
Agreement and Amendment that, when taken together, bear the signatures of
(i) the Borrower, (ii) each Subsidiary Guarantor, (iii) the Administrative
Agent, (iv) the Required Lenders, (v) each Term Lender (after giving effect to
any prior or concurrent assignment by Term Lenders, whether pursuant to
Section 2.21 of the Credit Agreement or otherwise) and (vi) each Incremental
Term Lender.

SECTION 7. Effect of Amendment. Except as expressly set forth herein, this
Assumption Agreement and Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Collateral Agent or the Borrower
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Assumption Agreement and Amendment shall apply and be
effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the date hereof, any reference to the
Credit Agreement shall mean the Credit Agreement, as modified hereby.

SECTION 8. Consent and Reaffirmation. Each Subsidiary Guarantor hereby consents
to this Assumption Agreement and Amendment and the transactions contemplated
hereby, and each Loan Party hereby (a) agrees that, notwithstanding the
effectiveness of this Assumption Agreement and Amendment, the Guarantee and
Collateral Agreement and each of the other Security Documents continue to be in
full force and effect, (b) confirms its guarantee of the Obligations (with
respect to each Subsidiary Guarantor) and its grant of a security interest in
its assets as Collateral therefor, all as provided in the Loan Documents as
originally executed and (c) acknowledges that such guarantee and/or grant
continue in full force and effect in respect of, and to secure, the Obligations
under the Credit Agreement (as amended hereby) and the other Loan Documents,
including the Incremental Term Loans.

SECTION 9. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred in connection with this
Assumption Agreement and Amendment in accordance with the Credit Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.

SECTION 10. Counterparts. This Assumption Agreement and Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same contract. Delivery of an executed counterpart of a signature page
of this Assumption Agreement and Amendment by facsimile or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 11. Applicable Law. THIS ASSUMPTION AGREEMENT AND AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

SECTION 12. Headings. The headings of this Assumption Agreement and Amendment
are for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.

[Remainder of page intentionally left blank]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

      ALION SCIENCE AND TECHNOLOGY CORPORATION,

 
   
By: /s/ John M. Hughes
Name:
Title:
 
John M. Hughes
Chief Financial Officer

          HUMAN FACTORS APPLICATIONS, INC.,             By: /s/ John M. Hughes  
          Name:     John M.     Hughes     Title:     Chief Financial Officer

          MANTECH ENVIRONMENTAL TECHNOLOGY, INC.,       By: /s/Barry S. Watson  
    Name:     Barry S. Watson     Title:     President

          CARMEL APPLIED TECHNOLOGIES, INC.,       By: /s/Rob Goff          
Name:     Rob Goff     Title:     President



      CREDIT SUISSE FIRST BOSTON,

acting through its Cayman Islands branch, individually and as Administrative
Agent,

By: /s/ Vanessa Gomez



      Name: Vanessa Gomez
Title: Vice President

By: /s/ Thomas S. Hall
Name: Thomas S. Hall
Title: Vice President

2

Incremental Term Lenders

          Incremental Term Lender   Incremental Term Loan Amount
 
       
Credit Suisse First Boston, acting through its Cayman Islands branch
  $ 72,000,000.00
 
       
TOTAL COMMITMENT
  $ 72,000,000.00
 
       

3